DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 08/24/2021 and 01/31/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Regarding Claim 1A is recite “the first wire has a first aspect ratio that is a ratio of a thickness to a width” and Claim 1B “the second wire has a second aspect ratio lower that the first aspect ratio.
 	Feature A above defines that the first aspect ratio is a ration of a thickness to a width. Said feature does not define clearly that the thickness and the width are those of the first wire which renders the scope of the claim.
 	Feature B above does not clearly define that the second aspect ratio is a ratio of a thickness to a width of the second wire, which also renders the scope of the claim.   thereby rendering the definition of the subject-matter of said claim unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guohua Zhai et al. (vol. 2013 October 27, 2013).

 	Pertaining to claim 1, Guohua et al. discloses A wired circuit board (see fig. 1) comprising: an insulating layer (substrate, see fig. 1), and a circuit (top layer, see fig. 1) disposed on a one-side surface in a thickness direction of the insulating layer, wherein the circuit includes a transmitting and receiving circuit (the radiating log periodic antenna, see fig. 1),  and a component mounting circuit (CPW, see fig. 1) electrically connected to the transmitting and receiving circuit, the transmitting and receiving circuit includes a first wire (any one of the top two dipoles represented by W3 and W4, see fig. 1), the first wire has a first aspect ratio that is a ratio of a thickness to a width R1 = thickness of the top layer divided W4, see fig. 1), the component mounting circuit includes a second wire  (CPW, see fig. 1) electrically connected to the first wire. and the second wire has a second aspect ratio (R2=thickness of the top layer divided W set, see fig. 1) lower than the first aspect ratio (see page 3, second column, the thickness of the top layer is the same in both aspect ratio, W4 =0.4, W set = 0.8, since W set is larger that W4, it follows that R2 is lower than R1.

 	. Pertaining to claim 2, Guohua et al. discloses wherein an upper limit of a ratio (R3) of the second aspect ratio (R2) to the first aspect ratio (R1) is  R3=R2/R1=(T/W set)(T/W4)=(W set)/(W4) = 0.8/0.4=0.5. R3=0.5 which is less than 0, 0.9 therefore disclosing the subject-matter of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Guohua Zhai et al. (vol. 2013 October 27, 2013) in view of Tanidokoro et al.  (US 5,945,959.

 	Pertaining to claim 3, Guohua et al. discloses all the claimed limitation except. wherein a lower limit of the first aspect ratio is 0.33. and an upper limit of the second aspect ratio is 0.25. 
 	However, Tanidokoro et al. teaches the first aspect ratio, R1 is 6.09/0.97 = 6.27, which is larger than 0.33m therefore satisfies the first requirement. Guohua et al. does not disclose the thickness of the feed line 352, however a common thickness of such transmission lines on a PCB ranges between 5 µm and 105 µm, Transmission lines 316 and 352 have the same width of 0.97mm.
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein a lower limit of the first aspect ratio is 0.33. and an upper limit of the second aspect ratio is 0.25 in the device of Guohua et al. based on the teachings of Tanidokoro et al in order to maximize power transfer to antenna, therefore R2 ranges between (5 µm/0.97mm = 5.14e-3) and (105 µm/0.97mm = 0.108), therefore, for most extreme cases, R2 is less than 0.25 satisfies the second requirement.

 Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ming-Ren Hsu et al. Pages 1-4, XP031458253, McKinzie, III (US 2007/0090398 A1)
. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848